DETAILED ACTION
Status of Claims 
The following is a Final Office Action in response to Applicant’s amendments received on 03/19/2021.
Claim 1 is amended. Claims 19 and 20 are newly added. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, applicant amendments do not overcame the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s argument with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant asserts that the claims are not "directed to" a judicial exception as it integrates the recited judicial exception into a practical application of that exception. Applicant further submits that the claims as amended herein integrate any alleged mental process recited in the claims into a practical application-and therefore Applicant's claims should be deemed patent eligible under Step 2A. 
The examiner respectfully disagrees. The claims recite an abstract idea by reciting an abstract idea of concepts performed in the human mind including observation, evaluation, judgement, and opinion, which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to A method, comprising: defining a signal relationship between a granular data value and a target data value, wherein at least a portion of the granular data value corresponds to a granular latency value that is smaller than a target data latency value corresponding to the target data value; interpreting granular data corresponding to the granular data value; aggregating the granular data in response to the signal relationship; estimating a value of the target data value for a selected time reference; and  determining a nowcasting prediction of the target data value based on the estimated value of the target data value, generating an alert comprising the nowcasting prediction of the target data value; activating a graphical user interface of a mobile device; and displaying, by the graphical user interface, the alert on the mobile device.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to generating an alert comprising the nowcasting prediction of the target data value(post-solution activity); activating a graphical user interface of a mobile device(post-solution activity); and displaying, by the graphical user interface, the alert on the mobile device(post-solution activity), machine learning model (Claims 10 and 11), activating the graphical user interface of the mobile device in response to waking the mobile device from a sleep mode(post-solution activity), and alert comprises at least one of a push notification, an e-mail, or a notification on a website(post-solution activity).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Furthermore, these elements have been fully considered however they are directed to the use of generic computing elements (i.e., Applicant’s Specification para. [0109] The methods and systems described herein may be deployed in part or in whole through a machine having a computer, computing device, processor, circuit, and/or server that executes computer readable instructions, program codes, instructions, and/or includes hardware configured to functionally execute one or more operations of the methods and systems disclosed herein. The terms computer, computing device, processor, circuit, and/or server, as utilized herein, should be understood broadly…”) to perform the abstract idea which is not sufficient to amount to practical application (as noted in the 2019 PEG), and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea which is not sufficient to amount to particular application. 
The Applicant next compares claim 1 to Example 40 (claim 1), which was found to be patent eligible as it integrates as alleged mental process into a practical application, and asserting much like the claim from the Subject Matter Eligibility Examples, the current claims integrate any alleged abstract idea into practical application.
The examiner respectfully disagrees. The Examiner points the method claim (Example 40) limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. This provides a specific improvement over prior systems, resulting in improved network monitoring, which integrates the mental process into a practical application. However, Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, analyzing the data of transaction-level records, and presenting the results of the analysis. Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for 
Lastly, Applicant cites the Berkheimer decision and suggests that “Applicant's independent claim 1 comprises subject matter that goes beyond well-understood, routine, conventional activity in the field and requires the devices recited in the claims to operate in an unconventional way”
As best understood by the Examiner, Applicant’s argument appears to be based on a misunderstanding of the recent Berkheimer decision, which the Examiner emphasizes is germane only to Step 2B eligibility inquiry and only for “additional elements” (i.e., not the elements that actually recite the abstract idea).  In particular, the Berkheimer memo provides guidelines for evaluating whether certain claim limitations (the “additional elements”) are well-understood, routine, and conventional, and describes the evidentiary requirements to support factual findings related thereto.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
Accordingly, the Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).


Applicant’s argument with respect to the 103 rejection to claims have been considered, but are not persuasive.
Applicant argues that Spiegel does not teach or disclose "determining a nowcasting prediction of the target data value based on the estimated value of the target data," as required by amended claim 1.
The examiner respectfully disagrees. Spiegel teaches “determining a nowcasting prediction of the target data value based on the estimated value of the target data," as described where para. 0058 a shipping model may be configured to predict a latency (i.e., a duration of transit) to a given destination for a given package 260 currently at a given location (e.g., a fulfillment center 110 or other origination location, or a hub 120 or other in-transit location), while para. 0060 describes For example, the actual latency incurred by a specific package 260 shipped to a specific destination (either speculatively or non-speculatively) from fulfillment center 110 may be captured, as well as information identifying the route taken by a package 260 (e.g., the hubs 120 through which package 260 passed). Such historical tracking data may be stored in data warehouse 220, which in some embodiments may also store tracking data for shipments from other fulfillment centers 110. Subsequently, a modeling tool or application may process stored tracking information to discern relationships and trends among the data, for example by comparing and averaging latencies for packages 260 having common destinations. Furthermore, the shipping model (#410) which is used in conjunction with forecasting model (#420) wherein the forecasting model predicts demand, risk and/or speculative shipping cost for the new release item in various geographical areas (e.g., based on item preorders), while shipping model determines how far in advance of the item's release date to speculatively ship packages including the item for timely delivery on the release date [Fig. 5 and paras. 
Spiegel, Yeung,  Ahmed, and Yund do not teach or suggest “activating a graphical user interface of a mobile device," and "displaying, by the graphical user interface, the alert on the mobile device,".
The examiner respectfully disagrees. While Spiegel teaches shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in paras.0087-0089 and 0061 and notifying the customer of the results provided from the shipping model para. 0067, however analogues reference Lanxner teaches generating an alert comprising … [prediction][para. 0162 describes the generation of alerts to indicate of a plurality of events that occur during the trade of the one or more items, wherein the alerts may be associated with recommended actions to be taken by the seller 101, for example, adjust rules, modify policy goals and/or replenish the inventory for the one or more items.] and activating a graphical user interface of a mobile device [para. 0004 client application and/or web browser based service that execute on a one or more of a plurality of client terminals, for example, Smartphone, tablet, work station, desktop computer and/or laptop computer]; and displaying, by the graphical user interface, the alert on the mobile device[FIG. 10 is a screen capture of an exemplary alerts summary as presented by an exemplary user interface of an exemplary prediction system].
Applicant’s arguments are primarily raised in light of applicant’s amendments and therefore moot. The updated 103 rejection set forth below will address applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the claimed method (claims 1-20) is directed to eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively). Thus, Step 1 is satisfied.  
Step 2A.  In accordance to Step 2A Prong One of 2019 PEG, it is noted that the claims recite an abstract idea by reciting an abstract idea of concepts performed in the human mind including observation, evaluation, judgement, and opinion, which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are:  A method, comprising: defining a signal relationship between a granular data value and a target data value, wherein at least a portion of the granular data value corresponds to a granular latency value that is smaller than a target data latency value corresponding to the target data value; interpreting granular data corresponding to the granular data value; aggregating the granular data in response to the signal relationship; estimating a value of the target data value for a selected time reference; and  determining a nowcasting prediction of the target data value based on the estimated value of the target data value, generating an alert comprising the nowcasting prediction of the target data value; activating a graphical user interface of a mobile device; and displaying, by the graphical user interface, the alert on the mobile device.
 Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to generating an alert comprising the nowcasting prediction of the target data value(post-solution activity); activating a graphical user interface of a mobile device(post-solution activity); and displaying, by the graphical user interface, the alert on the mobile device(post-solution activity), machine learning model (Claims 10 and 11), activating the graphical user interface of the mobile device in response to waking the mobile device from a sleep mode(post-solution activity), and alert comprises at least one of a push notification, an e-mail, or a notification on a website(post-solution activity).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Furthermore, these elements have been fully considered however they are directed to the use of generic computing elements (i.e., Applicant’s Specification para. [0109] The methods and systems described herein may be deployed in part or in whole through a machine having a computer, computing device, processor, circuit, and/or server that executes computer readable instructions, program codes, instructions, and/or includes hardware configured to functionally execute one or more operations of the methods and systems disclosed herein. The terms computer, computing device, processor, circuit, and/or server, as utilized herein, should be understood broadly…”) to perform the abstract idea which is not sufficient to amount to practical application (as noted in the 2019 PEG), and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea which is not sufficient to amount to particular application. 
Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) are directed to: generating an alert comprising the nowcasting prediction of the target data value(post-solution activity); activating a graphical user interface of a mobile device; and displaying, by the graphical user interface, the alert on the mobile device(post-solution activity), and machine learning model (Claims 10 and 11).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0109) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The other dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to an abstract idea of concepts performed in the human 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 1, 8-11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joel Spiegel (US 2006/0136237 A1, hereinafter “Spiegel”) in view of Eyal Lanxner (2014/0278804 A1, hereinafter “Lanxner”).
Claim 1:
Spiegel teaches the following limitation:
A method, comprising: defining a signal relationship between a granular data value and a target data value, wherein at least a portion of the granular data value corresponds to a granular latency value that is smaller than a target data latency value corresponding to the target data value [para. 0061 describes shipping model 410 may include algorithms configured to predict relationships, such as latencies for various source/destination pairs, in the absence of specific historical data for those relationships. For example, shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor, while para. [0062] Shipping model 410 may be used to identify the proximity of a given, speculatively shipped package 260 to a destination such as a particular delivery address.]; interpreting granular data corresponding to the granular data value [para. 0063 historical shipment tracking data is gathered from a common carrier for a number of packages 260 in transit wherein a predictive shipping model 410 is generated dependent on the gathered historical shipment tracking data ]; aggregating the granular data in response to the signal relationship [para. 0060 a modeling tool or application may process stored tracking information to discern relationships and trends among the data, for example by comparing and averaging latencies for packages 260 having common destinations]; estimating a value of the target data value for a [para. 0058 a shipping model may be configured to predict a latency (i.e., a duration of transit) to a given destination for a given package 260 currently at a given location (e.g., a fulfillment center 110 or other origination location, or a hub 120 or other in-transit location), while para. 0060 describes For example, the actual latency incurred by a specific package 260 shipped to a specific destination (either speculatively or non-speculatively) from fulfillment center 110 may be captured, as well as information identifying the route taken by a package 260 (e.g., the hubs 120 through which package 260 passed). Such historical tracking data may be stored in data warehouse 220, which in some embodiments may also store tracking data for shipments from other fulfillment centers 110. Subsequently, a modeling tool or application may process stored tracking information to discern relationships and trends among the data, for example by comparing and averaging latencies for packages 260 having common destinations]; and determining a nowcasting prediction of the target data value based on the estimated value of the target data [shipping model (#410) which is used in conjunction with forecasting model (#420) wherein the forecasting model predicts demand, risk and/or speculative shipping cost for the new release item in various geographical areas (e.g., based on item preorders), while shipping model determines how far in advance of the item's release date to speculatively ship packages including the item for timely delivery on the release date [Fig. 5 and paras. 0087-0089]. Further para. 0061 describes shipping model 410 to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor].
While Spiegel teaches shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in paras.0087-0089 and 0061 and notifying the customer of the results provided from the shipping model para. 0067, it does not explicitly teach the following, however Lanxner
generating an alert comprising … [prediction][para. 0162 describes the generation of alerts to indicate of a plurality of events that occur during the trade of the one or more items, wherein the alerts may be associated with recommended actions to be taken by the seller 101, for example, adjust rules, modify policy goals and/or replenish the inventory for the one or more items.]; activating a graphical user interface of a mobile device [para. 0004 client application and/or web browser based service that execute on a one or more of a plurality of client terminals, for example, Smartphone, tablet, work station, desktop computer and/or laptop computer]; and displaying, by the graphical user interface, the alert on the mobile device[FIG. 10 is a screen capture of an exemplary alerts summary as presented by an exemplary user interface of an exemplary prediction system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lanxner with Spiegel, because the references are analogous and compatible since they are directed to the same field of endeavor of analyzing granular data, to include provide output to the user based on analysis performed. Doing so will help visualize the relationship between different granular attribute and provide a nowcasting prediction to the user. 

Claim 8:
While Spiegel teaches shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in para. 0061, it does not explicitly the following, however, Lanxner teaches:
The method of claim 1 wherein estimating further comprises applying a time series transformation to the granular data based on the selected time reference[while [0034] describes the method further comprises predicting at least one intermediate metric for the at least one item for a selected future time period, [0118] teaches the intermediate value is predicted, for example, by applying trend analysis, for example, using linear and/or logistic regression, and/or other extrapolation methods and/or other machine learning methods (time series functions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lanxer with Spiegel, because the references are analogous and compatible since they are directed to the same field of endeavor of analyzing granular data, include applying a time series transformation to the granular data based on the selected time reference. Doing so will help make the prediction model to more accurately and/or efficiently achieve system’s goals. (Lanxner, 0083).

Claim 9:
While Spiegel teaches shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in para. 0061, it does not explicitly the following, however, Lanxner teaches:
The method of claim 8 wherein applying the time series transformation further comprises performing one or more of a differencing operation, a conversion to percent change, convolutional filtering, trend regression, cycle regression, a power transform, and a smoothing operation[while [0034] describes the method further comprises predicting at least one intermediate metric for the at least one item for a selected future time period, [0118] teaches the intermediate value is predicted, for example, by applying trend analysis, for example, using linear and/or logistic regression, and/or other extrapolation methods and/or other machine learning methods (time series functions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lanxner with Spiegel to include applying a time series transformation to the granular data such as trend regression analysis. Doing so will help make the prediction model to more accurately and/or efficiently achieve system’s goals. (Lanxner, 0083). 

Claim 10:
Lanxner teaches:
The method of claim 8 wherein estimating further comprises applying a machine learning model to an output of the time series transformation [para. 0099 describe the use the following machine learning model: support vector machine (SVM) in their prediction model]..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lanxner with Spiegel to include estimating by applying a machine learning model to an output of the time series transformation. Doing so will help make the prediction model to more accurately and/or efficiently achieve system’s goals. (Lanxner, 0083). 

Claim 11:
While Spiegel teaches shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in para. 0061, it does not explicitly the following, however, Lanxner teaches:
The method of claim 10 wherein applying the machine learning model further comprises performing one or more of a linear regression, a regularized regression, applying a support vector machine, a tree-based method, applying a neural network, determining a time domain distribution, and determining a convergence in multiple dimensions [para. 0099 describe the use the following machine learning model: support vector machine (SVM) in their prediction model].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lanxner with Spiegel to include estimating by applying a machine learning model such as support vector machine. Doing so will help make the prediction model to more accurately and/or efficiently achieve system’s goals. (Lanxner, 0083).

Claim 16:
While Spiegel teaches shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in para. 0061, it does not explicitly the following, however, Lanxner further teaches:
The method of claim 1 further comprising correlating a change in at least one data field of the granular data with a change in the target data value [para. 0095 The goals of the sales policy may be dynamically adjusted by the system over time to according to analysis of the collected commerce information in order to adapt to the changes in the trade of the one or more items and maximize revenues, wherein the commerce information shipping information (i.e., shipping time, address, etc..)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lanxer with Spiegel to include correlating a change in at least one data field of the granular data with a change in the target data value. Doing so will help make the prediction model to more accurately and/or efficiently achieve system’s goals. (Lanxner, 0083). 

Claim 17:
Spiegel further teaches:
The method of claim 1 further comprising generating a cached data structure based on an aggregation of the granular data, the cached data structure comprising a plurality of data fields extracted from the aggregation of the granular data [para. 0035 data warehouse 220 may include a database or other data repository configured to store such captured data. However, in some embodiments, data warehouse 220 may also be configured to aggregate data stored in one or more data sources, such as databases or other applications within the enterprise. For example, data warehouse 220 may be configured to aggregate order records stored by order database 280, or various shipping or inventory records from other fulfillment centers 110 within an enterprise].

Claim 18:
Spiegel further teaches:
The method of claim 17 further comprising generating an index based on at least two data fields extracted from the aggregation of the granular data [para. 0035 describes a database structure used to store aggregated granular data, while one of ordinary skill in the art understands that databases are indexed].

Claim 20:
Spiegel further teaches:
The method of claim 1 wherein the alert comprises at least one of a push notification, an e-mail, or a notification on a website [notifying the customer of the results provided from the shipping model (for example, in the web page the customer is viewing) para. 0067].

Claim 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joel Spiegel (US 2006/0136237 A1, hereinafter “Spiegel”) in view of Eyal Lanxner (2014/0278804 A1, hereinafter “Lanxner”) in view of Yukee Yeung (US 2011/0098846 A1, hereinafter “Yeung”).
Claim 2:
While Spiegel teaches shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in para. 0061, it does not explicitly providing/displaying the results of the prediction/estimation, however Yeung teaches:
The method of claim 1, wherein aggregating comprises aggregating the granular data value in a hierarchical format [para. 0196 describes synthesizing data in a hierarchical form].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeung with Spiegel, because the references are analogous and compatible  retrieving process of granular data faster. 

Claim 12:
While Spiegel teaches para. 0060 a modeling tool or application may process stored tracking information to discern relationships and trends among the data, for example by comparing and averaging latencies for packages 260 having common destinations while para. 0061 describes shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor, it does not explicitly the following limitation, Yeung further teaches:
The method of claim 1 further comprising identifying a hierarchical relationship between at least two data fields of the granular data [While figure 1 illustrates a hierarchical relationship between at least two data fields of the granular data para. 0246 synthesizing statistical relationships and/or behavioral patterns of useful attributes, for example mail volume, hit density, gender of addressed occupants, and number of addressed occupants. These statistical relationships or behavioral patterns can further be mapped onto other demographic and economic statistics to generate useful business information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeung with Spiegel to include synthesizing and identifying a hierarchical relationship between at least two data fields of the granular data. Doing so would help provide an additional feature to alert a sender prior to induction if hierarchical relationship was not matched, while using hierarchical structure will provide the querying and retrieving process of granular data to go faster. [Yeung 247].

Claim 13:
Yeung further teaches:
The method of claim 12 wherein identifying the hierarchical relationship further comprises receiving a data structure defining the hierarchical relationship between the at least two data fields of the granular data[While figure 1 illustrates a hierarchical relationship between at least two data fields of the granular data para. 0246 synthesizing statistical relationships and/or behavioral patterns of useful attributes, for example mail volume, hit density, gender of addressed occupants, and number of addressed occupants. These statistical relationships or behavioral patterns can further be mapped onto other demographic and economic statistics to generate useful business information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeung with Spiegel to include synthesizing and identifying a hierarchical relationship between at least two data fields of the granular data. Doing so would help provide an additional feature to alert a sender prior to induction if hierarchical relationship was not matched, while using hierarchical structure will provide the querying and retrieving process of granular data to go faster. [Yeung 247].

Claim 14:
While Spiegel teaches para. 0060 a modeling tool or application may process stored tracking information to discern relationships and trends among the data, for example by comparing and averaging latencies for packages 260 having common destinations while para. 0061 describes shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known Yeung further teaches:
The method of claim 10 further comprising weighting a value of the target data value for the selected time reference [fig. 1 illustrates weight applied and [0147] sigmoid functions are used to measure the strength of an associative link between two nodes in a neural network based on a number of times the link is excited. A link may be weighted by more than one sigmoid function, each appropriately used to measure an indicator].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeung with Spiegel to include weighting a value of the target data value for the selected time reference. Doing so would help node associations and their weightings or link strengths of target values which will be used in the predictive model which will result an efficient estimation. [Yeung paras. 167-172].

Claim 15:
Yeung further teaches:
The method of claim 14 wherein weighting comprises performing one or more of a linear regression, a regularized regression, applying a support vector machine, a tree- based method, applying a neural network, determining a time domain distribution, and determining a convergence in multiple dimensions [[0167] Network analysis in the case of a neural network model refers to compiling a database of address with determined confidence parameters, based on node associations and their weightings or link strengths].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeung with Spiegel to include weighting a value of the target data value for the selected time reference by applying neural network model. Doing so would help node associations and their weightings or link strengths of target values which will be used in the predictive model which will result an efficient estimation. [Yeung paras. 167-172].

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Lanxner in view of Yeung, as applied in claim 2, and further in view of Adnan Ahmed (US 2014/0136440 A1, hereinafter “Ahmed”).
Claim 3:
While Yeung teaches synthesizing and storing data in hierarchical form in a tree-like structure as describes and illustrated in fig. 1, it does not explicitly teach indexing data, however, Ahmed teaches:
The method of claim 2, further comprising processing the granular data prior to the aggregating, wherein the processing further comprises indexing the granular data in response to the hierarchical format [para. 0082-0083 describes classifying granular and assigning a harmonized code wherein the harmonized code schedule is a hierarchical classification scheme with 2-digit up to 8-digit codes (2-, 4-, 6- or 8-digits)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with Spiegel, because the references are analogous and compatible since they are directed to the same field of endeavor of analyzing granular data, indexing hierarchical data. Doing so will help make the querying and retrieving process of granular data faster. 

Claim 4:
While Yeung teaches synthesizing and storing data in hierarchical form in a tree-like structure as describes and illustrated in fig. 1, it does not explicitly teach indexing data, however, Ahmed teaches:
The method of claim 2, further comprising processing the granular data prior to the aggregating, wherein the processing further comprises indexing the granular data in response to the signal relationship [para. 0082-0083 describes classifying granular and assigning a harmonized code wherein the harmonized code schedule is a hierarchical classification scheme with 2-digit up to 8-digit codes (2-, 4-, 6- or 8-digits) wherein the harmonized code is used to map to existing identical record if possible (establishing relationship) as described 0083].
 retrieving process of granular data faster. 

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Lanxner in view of Yeung, as applied in claim 2, and further in view of Walter Charles Yund (US 2015/0347941 A1, hereinafter “Yund”).
Claim 5:
While Spiegel teaches shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in para. 0061, it does not explicitly the following, however, Yund teaches the following:
The method of claim 2, further comprising processing the granular data prior to the aggregating, wherein the processing further comprises verifying the signal relationship in response to at least one sub-aggregation developed during the aggregating [[0023] When the pre-optimization validation determines a valid supply chain optimization model, at 140 the supply chain optimization model may be created. para. 0024 during the process of creating supply chain optimization model, an optimized interpolation automatically resolves issues associated with unpopulated data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with Spiegel, because the references are analogous and compatible since they are directed to the same field of endeavor of analyzing granular data, verifying the signal relationship in response to at least one sub-aggregation developed during the aggregating. Doing so will help make create more efficient and accurate prediction model (YUND, 0023-0024). 

Claim 6:
Yund teaches the following:
The method of claim 2, further comprising processing the granular data prior to the aggregating, wherein the processing comprises completing gaps in the granular data[para. 0024 during the process of creating supply chain optimization model, an optimized interpolation automatically resolves issues associated with unpopulated data. For example, if two products are indicated as arriving (e.g., the shipment has arrived) but the model has no record of shipping dates for the two products, the pre-optimization validation may use historical data to determine when the two products were shipped (e.g., fill in the missing data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yund with Spiegel, because the references are analogous and compatible since they are directed to the same field of endeavor of analyzing granular data, include completing gaps in the granular data. Doing so will help make create more efficient and accurate prediction model (YUND, 0023-0024). 

Claim 7:
While Spiegel teaches shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in para. 0061, it does not explicitly the following, however, Yund teaches the following:
The method of claim 2, further comprising processing the granular data prior to the aggregating, wherein the processing comprises correcting erroneous data in the granular data[para. 0024 during the process of creating supply chain optimization model, an optimized interpolation automatically resolves issues associated with unpopulated data. For example, if two products are indicated as arriving (e.g., the shipment has arrived) but the model has no record of shipping dates for the two products, the pre-optimization validation may use historical data to determine when the two products were shipped (e.g., fill in the missing data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yund with Spiegel, because the references are analogous and compatible since they are directed to the same field of endeavor of analyzing granular data, include correcting erroneous data in the granular data. Doing so will help make create more efficient and accurate prediction model (YUND, 0023-0024). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Joel Spiegel (US 2006/0136237 A1, hereinafter “Spiegel”) in view of Eyal Lanxner (2014/0278804 A1, hereinafter “Lanxner”), as applied in claim 1, and further in view of Robert Gillen (US 2018/0060829 A1, filed 08/29/2016, hereinafter “Gillen”).
While Spiegel teaches a computing device (fig. 11) and shipping model 410 may be configured to estimate a latency for an unknown source/destination pair using the closest known endpoints in conjunction with an estimating factor as described in paras.0087-0089 and 0061 and notifying the customer of the results provided from the shipping model para. 0067, it does not explicitly teach the following, however Gillen teaches:
The method of claim 1 further comprising activating the graphical user interface of the mobile device in response to waking the mobile device from a sleep mode [para. 0043 describes a computing entity comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be an application, browser, user interface, dashboard, webpage, and/or similar words used herein interchangeably executing on and/or accessible via the customer computing entity 110 to interact with and/or cause display of information. Further the interface is further configured to activate or deactivate certain functions, such as screen savers and/or sleep modes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gillen with Spiegel, because the references are analogous and compatible since they are directed to the same field of endeavor of analyzing granular data, include the activation of the user interface by waking the GUI from sleep mode to alert the user. Doing so will help make save computing energy and alerting the user by activating the GUI from sleep mode. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6112181 A
Systems and methods for matching, selecting, narrowcasting, and/or classifying based on rights management and/or other information
Shear; Victor H. et al.
US 20040148217 A1
Method and system for increasing accuracy in shipping and inventory forecasting
Lauring, Stephen R. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683